DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,109,002. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. The instant claims are drawn to methods of reducing chemosensitivity or radiosensitivity of hematopoietic stem cells; treating a cancer in a subject that expresses a highly active E-selectin; treating cancer in a subject that has an elevated expression of E-selectin binding ligands sialyl Lea and sialyl Lex as determined by various antibodies comprising administering the compound of formula I. However, the methods of ‘002 would have anticipated these methods as the claims therein are drawn to methods of reducing metastasis of cancer cells; inhibiting adhesion of a tumor cell that expresses a ligand of E-selectin to an endothelial cell expressing E-selectin; methods of treating cancer; methods of treating thrombosis; and methods of enhancing hematopoietic stem cell survival (including in those who have received or will receive radiotherapy or chemotherapy) with the same compounds of formula I (see claims 2-5 therein which have the same linker moieties as instantly 2) . It is noted that the steps taken therein would have produced the results instantly claimed. A skilled artisan would find the applications substantially overlapping and obvious variants. 

Claims 53-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,526,361. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. The instant claims are drawn to methods of reducing chemosensitivity or radiosensitivity of hematopoietic stem cells; treating a cancer in a subject that expresses a highly active E-selectin; treating cancer in a subject that has an elevated expression of E-selectin binding ligands sialyl Lea and sialyl Lex as determined by various antibodies comprising administering the compound of formula I. However, the methods of ‘361 would have anticipated these methods as the claims therein are drawn to methods of reducing metastasis of cancer cells; inhibiting adhesion of a tumor cell that expresses a ligand of E-selectin to an endothelial cell expressing E-selectin; methods of treating cancer; methods of treating thrombosis; and methods of enhancing hematopoietic stem cell survival (including in those who have received or will receive radiotherapy or chemotherapy) with the same compounds of formula I as claimed herein . It is noted that the steps taken therein would have produced the results instantly claimed. A skilled artisan would find the applications substantially overlapping and obvious variants. 

Claims 53-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,109,002. Although the claims at issue are not both applications are drawn to substantially overlapping subject matter. The instant claims are drawn to methods of reducing chemosensitivity or radiosensitivity of hematopoietic stem cells; treating a cancer in a subject that expresses a highly active E-selectin; treating cancer in a subject that has an elevated expression of E-selectin binding ligands sialyl Lea and sialyl Lex as determined by various antibodies comprising administering the compound of formula I. However, the methods of ‘916 would have anticipated these methods as the claims therein are drawn to methods of reducing metastasis of cancer cells; inhibiting adhesion of a tumor cell that expresses a ligand of E-selectin to an endothelial cell expressing E-selectin; methods of treating cancer; methods of treating thrombosis; and methods of enhancing hematopoietic stem cell survival (including in those who have received or will receive radiotherapy or chemotherapy) with a compound which would anticipate the compounds instantly claimed (but which is the same as the compound of claim 61 herein). It is noted that the steps taken therein would have produced the results instantly claimed. A skilled artisan would find the applications substantially overlapping and obvious variants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623